FILED
                           NOT FOR PUBLICATION                             AUG 18 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30106

              Plaintiff - Appellee,              D.C. No. 3:12-CR-00063-SLG-1

  v.
                                                 MEMORANDUM*
TRISTAN JAMAL GRANT,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Alaska
                    Sharon L. Gleason, District Judge, Presiding

                           Submitted August 14, 2014**
                               Anchorage, Alaska

Before: FARRIS, D.W. NELSON, and NGUYEN, Circuit Judges.

       Tristan Jamal Grant appeals his conviction for possession of a controlled

substance with intent to distribute in violation of 21 U.S.C. §§ 841(a)(1) and




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(b)(1)(C), and his resulting 47-month sentence. We affirm Grant’s conviction and

sentence.

      1.     Grant challenges the sufficiency of the evidence supporting his

conviction for possession of a controlled substance with intent to distribute. Grant

was found with 1.69 grams of crack cocaine divided into 13 individual doses, a

scale with cocaine residue, multiple cell phones, and over $1,000 in cash. Prior to

his arrest, law enforcement observed two individuals enter the back seat of Grant’s

car and leave in less than two minutes. Although Grant explained how most of the

evidence could be consistent with Grant’s personal use of crack, the government

offered a competing characterization consistent with distribution of crack. Taking

the evidence in a light favorable to the government, a rational jury could have

agreed with the government and found Grant’s guilt beyond a reasonable doubt.

United States v. Norwood, 603 F.3d 1063, 1068 (9th Cir. 2010).

      2.     The district court properly applied a two-level obstruction of justice

sentencing enhancement. U.S.S.G. § 3C1.1. The district court found that Grant

perjured himself by testifying that the crack cocaine was intended only for personal

use, not distribution. The materiality and willful intent behind the false statement,

which was designed to negate an element of the charged offense, are apparent from

the record. See United States v. Ancheta, 38 F.3d 1114, 1118–19 (9th Cir. 1994).


                                           2
Because we find that the enhancement was properly based on Grant’s trial

testimony, we do not reach alternate bases for the enhancement. Id. at 1119.

      3.     The district court properly applied a two level enhancement for

possession of a firearm during a drug trafficking offense. U.S.S.G. § 2D1.1(b)(1).

The district court did not clearly err by finding Grant possessed a firearm by a

preponderance of the evidence because there was ample evidence supporting

Grant’s awareness of the gun. Nor was it an abuse of discrection to apply the

enhancement because, given the record, it was not “clearly improbable that the

weapon was connected with the offense.” U.S.S.G. § 2D1.1, Application Note

11(A).

      AFFIRMED.




                                          3